DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is acknowledged as a Continuation of S.N. 16/422512, now U.S. Patent No. 10,859,388.  Claims 1-20 are pending.
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-11 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-12, 16-28 and 20 of U.S. Patent No. 10,859,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims have substituted the broader term “route” for the narrower term “road lane line quality” as set forth in the ‘388 patent whereby road lane line quality is a type of route information.  Taking application claim 1 as exemplary, application claim 1 is shown on the left and the reference claim (patent claim 1) is shown on the right with the common language underlined and differences in bold.



A method comprising: receiving a request to identify a route to a target destination; accessing a map database comprising route information for one or more roadways; calculating a reliability of a driver assistance feature on at least one of the one or more roadways based on the route information; selecting an optimal driving route to the target destination by prioritizing roadways with a higher reliability of the driver assistance feature.





A method comprising: receiving a request to determine a route to a target destination; accessing a map database comprising road lane line quality information for one or more roadways; calculating a reliability of a driver assistance feature on at least one of the one or more roadways based at least in part on the road lane line quality information; and determining an optimal driving route to the target destination by prioritizing roadways with a higher reliability of the driver assistance feature.





	As noted above, the application claim is anticipated by, or made obvious in view of, the reference claim insofar as road lane line quality is a type of route information.  Furthermore, the substitution of the word “determining” for “selecting” is a minor difference in wording and is not patentability distinguishable.  The remaining claims listed above were compared in a similar manner and correspond with one another as follows (app/pat): 2/8; 5/2; 6/3; 7/6; 8/7; 9/9; 10/10; 11/11; 15/12; 16/16; 17/17; 18/18; 19/20.
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 9-11, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lathrop et al. (US 2017/0219364).
A.	As per claim 1, Lathrop discloses:
A method (Fig. 3) comprising: 
receiving a request to identify a route to a target destination (302); 
accessing a map database comprising route information for one or more roadways (304; [0022- map database]); 
calculating a reliability of a driver assistance feature on at least one of the one or more roadways based on the route information (306- PA values assigned to route segments which reflect autonomous travel capability [0026]); 
selecting an optimal driving route to the target destination by prioritizing roadways with a higher reliability of the driver assistance feature (316, 318- route with highest PA value).
B.	As per claim 11, as noted above whereby the method is executed on a system including a vehicle and a controller (Fig. 7; [0057, 0060]).
C.	As per claim 16, as noted above whereby the method may be embodied as instructions stored on a non-transitory computer readable storage medium [0061].
D.	As per claims 5, 15 and 17, as noted above whereby two or more potential driving routes to the destination are determined and the PA values are used to determine the route most conducive to autonomous travel (Fig. 3:318, 320) [0026-0027].
E.	As per claims 7 and 19, as noted above whereby the map database may be located on the vehicle or remote from the vehicle [0060- route determination unit which includes storage (Fig. 7:717)].
F.	As per claims 9 and 10, as above whereby the potential driving route is selected such that at least autonomous/semi-autonomous driving is available based on the PA values (Fig. 3) [0006].
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop et al. (US 2017/0219364) in view of Fukumoto (US 2017/0010613).
	As per claims 2 and 12, Lathrop is applied as above whereby the PA values represent reliability of a route segment to support autonomous/semi-autonomous travel [0026].  The claimed invention differs in that the route information used in calculating the reliability may include various information including road curvature.  Lathrop does suggest various types of data for a road segment may be taken into consideration in determining passability for autonomous travel [0039- ln. 17-21; 0040- ln. 3-5].  Fukumoto is in the same field of endeavor of navigation of autonomous vehicles (Abs.).  Fukumoto provides cost values for route segments based on capability of autonomous travel (Abs).  Fukumoto teaches that excessive road curvature can affect the autonomous vehicle’s use of devices such as cameras to perform autonomous control and assigns these road segments with a high cost value making it less likely to use the segment in determining an optimum route [0034].  One of ordinary skill in the navigation/autonomous vehicle arts prior to the effective filing date of the claimed invention would have found it obvious to incorporate the teachings of Fukumoto regarding road curvature with Lathrop as noted above in claims 1 and 11 because it would have provided an additional source of data to be considered in determining the optimal route for autonomous/semi-autonomous travel.  One would have been motivated to take road curvature into consideration based on the teaching of Fukumoto that excessive road curvature effects the operability of autonomous control devices such as cameras [0034].  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patent documents were all made of record during prosecution of parent application S.N. 16/422512.  The publication “A Smart Map Representation for Autonomous Vehicle Navigation” (Liu et al.) describes developing detailed maps for navigation of autonomous vehicles in urban environments.
7.	Claims 3, 4, 13, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claims include reliability of a driver assistance feature based on road lane line quality as included in the allowed parent application S.N. 16/422512.  Although Lathrop et al. (supra) does mention lane markings, the cost associated with a route segment is based on the newness of the construction of the roadway [0035] and not specifically on the quality of the road lane line markings, or even if they actually exist.  Newness of a road cannot reasonably be considered a reliable indicator of whether road lane line markings exist or their current quality such that an optimal driving route can be determined for autonomous travel.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661